Citation Nr: 1117615	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  08-35 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for plantar fasciitis of the left foot with heel spur.

2.  Entitlement to a disability rating in excess of 10 percent for plantar fasciitis of the right foot with heel spur.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1944 to June 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Board remanded this case for further evidentiary development.  The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action. 

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to March 3, 2010, the competent evidence of record demonstrates that the Veteran's plantar fasciitis of the left foot with heel spur was characterized by pain, with normal range of motion of the left ankle and symptomatology consistent with no more than moderate functional impairment of the foot. 

2.  From March 3, 2010, the competent evidence of record demonstrates that the Veteran's plantar fasciitis of the left foot with heel spur has been characterized by pain, with 0-0 degrees of dorsiflexion and with toes 2-4 dorsiflexed at the metatarsophalangeal (MTP) joint and flexed at the proximal interphalangeal (PIP) and distal interphalangeal (DIP) joints.

3.  Prior to March 3, 2010, the competent evidence of record demonstrates that the Veteran's plantar fasciitis of the right foot with heel spur was characterized by pain, with normal range of motion of the right ankle and symptomatology consistent with no more than moderate functional impairment of the foot.

4.  From March 3, 2010, the competent evidence of record demonstrates that the Veteran's plantar fasciitis of the right foot with heel spur has been characterized by pain, with 0-0 degrees of dorsiflexion and with toes 2-4 dorsiflexed at the metatarsophalangeal (MTP) joint and flexed at the proximal interphalangeal (PIP) and distal interphalangeal (DIP) joints.


CONCLUSIONS OF LAW

1.  Prior to March 3, 2010 the criteria for a disability rating in excess of 10 percent for plantar fasciitis of the left foot with heel spur, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5015, 5271, 5284 (2010).

2.   From March 3, 2010, the criteria for a disability rating of 20 percent (but no higher) for plantar fasciitis of the left foot with heel spur have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5015, 5271, 5284 (2010).

3.  Prior to March 3, 2010 the criteria for a disability rating in excess of 10 percent for plantar fasciitis of the right foot with heel spur, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5015, 5271, 5284 (2010).

4.  From March 3, 2010, the criteria for a disability rating of 20 percent (but no higher) for plantar fasciitis of the right foot with heel spur have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5015, 5271, 5284 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In November 2007 and January 2010 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claims for increased ratings, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters, as well as letters in July 2008 and February 2010, advised the Veteran to submit evidence showing his disabilities had worsened, to include records from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity, and additional disablement caused by his disabilities.  These letters also informed the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the symptoms have on his employment, and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to increased compensation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increase need not be veteran specific).  In addition, the July 2008 letter provided relevant rating criteria for evaluating his left and right plantar fasciitis disabilities, and the November 2007, January 2010, and February 2010 letters explained how VA determines effective dates and the types of evidence which impact such determination.  Furthermore, the January 2010 letter asked the Veteran to provide additional information and evidence regarding his claims.  The claims were last adjudicated in March 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment records and examination reports, private treatment records, and Internet purchase records.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his increased rating claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Moreover, he described his symptomatology and its impact on his functioning to VA examiners.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for plantar fasciitis of the left foot with heel spur and plantar fasciitis of the right foot with heel spur has been in effect since February 2005.  The Veteran filed his current claims for increased ratings in October 2007.  In the January 2008 rating decision on appeal, the RO continued the 10 percent rating for plantar fasciitis of the left foot with heel spur and the 10 percent rating for plantar fasciitis of the right foot with heel spur, both under 38 C.F.R. § 4.71a, Diagnostic Code 5015.

Diagnostic Code 5015 pertains to benign new growths of bones.  Such disability is rated on limitation of motion of affected parts as degenerative arthritis.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: a rating of 10 percent is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups; and a rating of 20 percent is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Under Diagnostic Code 5271, moderate limitation of motion of the ankle warrants a 10 percent rating, and marked limitation of motion of the ankle warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).  Normal range of motion of the ankle is shown by dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2010).

Under Diagnostic Code 5284, a 10 percent rating is warranted for other foot injuries that are moderate.  A 20 percent rating is warranted for other foot injuries that are moderately severe.  A 30 percent rating is warranted for other foot injuries that are severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

Turning to the evidence, VA and private treatment records dating since March 2006 have documented the Veteran's complaints of chronic pain in both feet throughout the period of the current claim.  In March 2006, the Veteran underwent a surgical procedure at a private facility to treat his right foot plantar fasciitis, but a September 2006 VA treatment record noted that there had been no subsequent improvement in his foot pain.  A September 2007 VA treatment record noted the Veteran's report that his toes sometimes curled under during the night, but that he had no symptoms during the day.  In his October 2007 claim and in several statements thereafter, the Veteran alleged that his feet wanted to "turn into claws."

The Veteran underwent a VA foot examination in December 2007.  On that occasion, he reported that in the last four to five months, he had leg and foot cramps and his feet curled up.  He denied having any flare-ups of pain, and it was noted that his bilateral foot pain and stiffness (curling up) occurred with activity (such as being on his feet).  In terms of functional limitations, it was noted that the Veteran was able to stand for an hour and walk for 45 minutes.  He used special shoes and inserts with fair efficacy.  Examination of both feet revealed tenderness over the Achillis tendon but no objective evidence of any of the following bilaterally: painful motion, swelling, instability, weakness, abnormal weight bearing, or skin or vascular foot abnormalities.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones of either foot.  Alignment of both feet was normal and there was no pronation of either foot.  An arch was present with weight-bearing and nonweight-bearing for the right foot, but no arch was present with weight-bearing or nonweight-bearing for the left foot.  It was noted that the Veteran had normal range of motion at both ankles and no pain, and also no pain on repetitive movement.  Based on the above findings and accompanying X-rays, the Veteran was diagnosed with degenerative joint disease of both feet and calcaneal spurs of both feet.

A May 2008 private treatment record noted that the Veteran complained of painful feet, heel spurs, cramping in both legs, and "feet turning inward like claws."  It was noted that he had tried a variety of shoe inserts without any success.  Examination of his feet revealed that range of motion was well maintained, and X-rays of both feet were normal.

The Veteran underwent another VA foot examination in October 2008.  On that occasion, he reported having pain in the heel area of both feet with weight-bearing.  He stated that he could get flare-ups with any strenuous activity, and it was noted that standing and walking caused pain, while rest relieved it.  In terms of functional limitations, it was noted that the Veteran could not stand 15 to 30 minutes and could not walk a quarter of a mile.  He wore special shoes with inserts.  Examination of both feet revealed none of the following bilaterally: deformity, pain, edema, instability, weakness, tenderness, calluses, breakdown, unusual shoe wear, or skin or vascular changes.  It was further noted that the Veteran's gait was normal and that he had no hammertoe, high arch, clawfoot, flatfoot, or hallux valgus.  He had full range of motion of the first MP joint on both feet.  Based on the above findings, the Veteran was diagnosed with plantar fasciitis of the feet and heel spurs bilaterally.

A November 2008 VA treatment record noted that the Veteran had worsening pain in both of his feet, but it was further noted that heel cups and injections had helped.

Pursuant to the Board's December 2009 remand, the Veteran underwent another VA foot examination on March 3, 2010.  On that occasion, he complained of dull, aching pain in both heels and lack of endurance while standing and walking.  He denied any flare-ups of foot joint disease.  In terms of functional limitations, it was noted that the Veteran was able to stand for 15 to 30 minutes and walk more than a quarter of a mile, but less than one mile as long as on soft ground.  While he reported that he had tried a number of arch supports with no benefit, it was later noted that he wore shoes with springs built in the heels with fair efficacy.  The Veteran also denied any problem with either ankle.

Examination of the left foot on March 3, 2010 revealed the following findings: tenderness at the insertion of the Achilles tendon on the calcaneous; tenderness at the center of the plantar surface of the calcaneus; and evidence of abnormal weight-bearing in the form of a callus on the medial left little toe.  However, there was no evidence of any of the following for the left foot: painful motion, swelling, instability, or weakness.  There was also no evidence of malunion or nonunion of the tarsal or metatarsal bones of the left foot.  There was no tenderness at the left ankle, and range of motion of the left ankle measured 0-0 degrees of dorsiflexion and 0-45 degrees of plantar flexion, with no decrease in range of motion of the ankle following development of pain after standing.  For the left foot, the Veteran had a mildly elevated arch with and without weight-bearing, mild hallux valgus with mild angulation and stiffness of the joint, and a small bunion.  Toes 2-4 on the left were dorsiflexed at the MTP joint and flexed at the PIP and DIP joints, especially the second and third toes.

Examination of the right foot on March 3, 2010 revealed the following findings: tenderness at the insertion of the Achilles tendon on the calcaneous; point tenderness at the mid-plantar surface of the calcaneous and anterior to the plantar surface of the calcaneous on the medial plantar fascia; onychomycosis of the great toe and second toe; and all other nails dystrophic.  However, there was no evidence of any of the following for the right foot: painful motion, swelling, instability, weakness, or abnormal weight-bearing.  There was also no evidence of malunion or nonunion of the tarsal or metatarsal bones of the right foot.  It was noted that the plantar fascia was taut.  There was mild bony enlargement of the right lateral malleolus, but no tenderness at the right ankle, and range of motion of the right ankle measured 0-0 degrees of dorsiflexion, 0-35 degrees of plantar flexion, and 
0-10 degrees of eversion, with no decrease in range of motion of the ankle following development of pain after standing.  For the right foot, the Veteran had a mildly elevated arch with and without weight-bearing and mild hallux valgus with mild angulation and mild stiffness of the joint.  Toes 2-4 on the right were dorsiflexed at the MTP joint and flexed at the PIP and DIP joints, especially the second and third toes.

It was noted at the March 3, 2010 examination that the Veteran developed pain when standing during the examination, requiring him to sit down.  Based on the above findings and accompanying X-rays, the Veteran was diagnosed with the following: bilateral plantar fasciitis; bilateral plantar calcaneal spur; mild pes cavus; bilateral mild hallux valgus; left foot bunion; bilateral Achilles tendinitis; degenerative joint disease of the bilateral feet; and decreased dorsiflexion of the ankle bilaterally.  The examiner opined that the Veteran's functional ability was significantly impacted by his multiple feet conditions, primarily the plantar fasciitis and calcaneal heel spur bilaterally.  The examiner also reiterated that the Veteran could not stand for more than 30 minutes or walk for more than a mile, and it was noted that the Veteran was likely to develop severe pain in the feet with prolonged walking or standing which caused him to have to get off his feet.  In terms of the Veteran's ability to work, the examiner recommended that the Veteran would have to hold a sedentary job because of his pain with walking or standing.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's plantar fasciitis of the left foot with heel spur and plantar fasciitis of the right foot with heel spur are each appropriately evaluated as 10 percent disabling prior to March 3, 2010.  However, the Board finds that after resolving all doubt in the Veteran's favor, an evaluation of 20 percent is warranted from March 3, 2010 for both plantar fasciitis of the left foot with heel spur and plantar fasciitis of the right foot with heel spur.

Prior to March 3, 2010, the competent evidence of record demonstrates that the Veteran's plantar fasciitis of the both feet with heel spur was characterized by pain, with normal range of motion of the both ankles.  On the 2007 VA examination there was no objective evidence bilaterally of painful motion, swelling, instability, weakness, abnormal weight bearing, malunion or nonunion of the tarsal or metatarsal bones of either foot.  Alignment of both feet was normal and there was no pronation of either foot.  The 2008 VA examination revealed bilaterally no deformity, pain, edema, instability, weakness, tenderness, calluses, breakdown, unusual shoe wear, hammertoe, high arch, clawfoot, flatfoot, or hallux valgus.  None of the evidence prior to March 3, 2010 reflects that the Veteran's left and right plantar fasciitis disabilities manifested in more than moderate limitation of motion of the ankle, or other foot disability that was more than moderate in severity.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5271, 5284 (2010).  Even considering the Veteran's subjective complaints of pain upon ambulating and standing, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support an evaluation in excess of the 10 percent presently assigned for the period prior to March 3, 2010 for his left and right plantar fasciitis disabilities.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

However, from March 3, 2010, the competent evidence of record demonstrates that the Veteran's plantar fasciitis of the left foot with heel spur has been characterized by pain, with 0-0 degrees of dorsiflexion and with toes 2-4 dorsiflexed at the MTP joint and flexed at the PIP and DIP joints.  Similarly, from March 3, 2010, the competent evidence of record demonstrates that the Veteran's plantar fasciitis of the right foot with heel spur has been characterized by pain, with 0-0 degrees of dorsiflexion and with toes 2-4 dorsiflexed at the MTP joint and flexed at the PIP and DIP joints.  The Board finds that such evidence sufficiently serves to demonstrate symptomatology consistent with moderately severe foot disability under Diagnostic Code 5284.  38 C.F.R. § 4.71a.  However, because the March 3, 2010 examination showed no evidence of painful motion, swelling, instability, or weakness of either foot, the Board finds that the Veteran's left and right plantar fasciitis disabilities have not manifested symptomatology consistent with more than moderately severe disability under Diagnostic Code 5284.  Id.

The Board has considered whether there are other appropriate diagnostic codes applicable to the Veteran's left and right plantar fasciitis disabilities that would support the assignment of higher ratings.  However, the Board notes that because the current disabilities are not productive of ankylosis of the ankle, flatfoot, or malunion or nonunion of the tarsal or metatarsal bones, Diagnostic Codes 5270, 5276, and 5283 (which all offer ratings in excess of 20 percent) do not apply.  38 C.F.R. § 4.71a (2010).  Furthermore, while the Veteran was assessed with pes cavus at his March 3, 2010 examination, such disability was characterized as mild; therefore, a rating in excess of 20 percent under Diagnostic Code 5278 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2010).

In summary, the Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his left and right plantar fasciitis disabilities.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the 10 percent evaluations already assigned prior to March 3, 2010 and by the 20 percent evaluations now assigned from March 3, 2010, and does not more nearly approximate the criteria for higher evaluations at any time during either period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5271, 5284 (2010); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's left and right plantar fasciitis disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Board acknowledges the Veteran's July 2008 statement that his foot problem has limited his employment potential over the years, and a November 2008 statement that the pain in his heels has limited his employment options so that he has had to take "sitting" employment positions.  However, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for evaluations higher than 10 percent prior to March 3, 2010, and for evaluations higher than 20 percent from March 3, 2010, that doctrine is not applicable in those respects in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to a disability rating in excess of 10 percent for plantar fasciitis of the left foot with heel spur prior to March 3, 2010 is denied. 

Entitlement to a disability rating of 20 percent for plantar fasciitis of the left foot with heel spur is granted from March 3, 2010, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to a disability rating in excess of 10 percent for plantar fasciitis of the right foot with heel spur is denied prior to March 3, 2010. 

Entitlement to a disability rating of 20 percent for plantar fasciitis of the right foot with heel spur is granted from March 3, 2010, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


